Jan. 11.
Rogers, J.
The appeal of the 12th June, 1847, was *364entered in due .time, filed in the Common Pleas to the next term of the Court; and in other respects was in strict conformity to the Act of Assembly. Was there, then, anything that previously occurred, which destroys its validity? It is contended there is (and so the Court directed), because previously, to wit, the 2d June, 1847, one of the stipulators entered an appeal in the name of all before the justice; and there cannot be, as is contended, two appeals in the same case. If the premises be true, the conclusion is inevitable. But in the case in hand the first appeal, as it is called, is incomplete. There is an attempt to appeal, it is true, but the attempt was abortive. That there is no appeal, or at any rate a defective appeal, is shown in the case of Moore v. Cameron, 3 Penna. 416. It is not, as the defendant in error supposes, the withdrawal of an appeal, for there was no appeal to withdraw. All the defendant had done was to enter his appeal, or, in other words, to manifest his intention to appeal and to enter bond. No further steps were taken. The proceedings remained, as before, with the justice. We cannot perceive what interest the plaintiff had in it, so as to require his consent. His interest can only accrue where the appeal is entered as required by the Act, or where he may be delayed or injured by the entry of a defective appeal. Here the plaintiff has nothing to complain of, as the appeal which is after-wards perfected, is filed within the twenty days prescribed by the Act. We feel ourselves bound to give the most liberal construction to the Act regulating appeals, so as to secure the right of trial by jury.
Judgment reversed, and appeal reinstated.